DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 2, 10, 13-15, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,752,409 in view of Mejias (U.S. 5,887,744). U.S. Patent No. 10,752,409 discloses the claimed invention except for the lid being separated when in the open position.  Mejias teaches that it is known to allow removal of the lid when in the open position.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of U.S. Patent No. 10,752,409 with the lid being detachable when in the open position, as taught by Mejias, in order to prevent removal in the closed position while allow the user to replace the lid if damaged when in the open position.

Claims 2-10 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,252,837 in view of Mejias (U.S. 5,887,744). U.S. Patent No. 10,252,837 discloses the claimed invention except for the sliding movement of the post.  Mejias teaches that it is known to allow attachment of the lid the post is slid during rotation.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of U.S. Patent No. 10,252,837 with the post moving in a sliding manner when the lid is rotated, as taught by Mejias, in order to secure the lid into a more sealed position against the container body.

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,546,025 in view of Mejias (U.S. 5,887,744). U.S. Patent No. 9,546,025 discloses the claimed invention except for at least a portion of the circumference of the post being received in the recess.  Mejias teaches that it is known to provide a post with a circumference wherein at least a portion of the circumference of the post being received in the recess.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of U.S. Patent No. 9,546,025 with the post having a circumference such that at least a portion of the circumference of the post being received in the recess, as taught by Mejias, in order to allow the post to rotate smoothly within the recess.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 10-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenyon (U.S. 8,006,691) in view of Imperato et al. (U.S. 5,975,346) and Howard et al. (U.S. 5,078,397). Kenyon teaches an apparatus 50, 150 comprising a lid 648 and a main body (see figure 14), the lid and main body selectively enclosing a cavity configured to hold a body of liquid in the water tub.  
Kenyon discloses the claimed invention except for the specifics of the hinge assembly. Imperato
et al. teaches that it is known to provide an enclosure with a hinge assembly comprising a post, support, cam structure and guide structure. Howard et al. teaches that it is known to provide a hinge structure with a post and support, wherein the lid slides toward the front for the post to be received within the support. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Kenyon with the support and post assembly of Howard et al. and cam and guide structures of Imperato et al., in order to allow the user to easily open the lid and close the lid in a sealed manner, and to removably attach the lid.

Further regarding claim 2, the lid, as modified above comprises at least one post (50 of Howard et al.), at least a portion of a circumference of the at least one post being configured to be received within a recess (shown at lead line 54 of Howard et al.) of at least one support mounted to the main body, and a guide structure (54, 56 of Imperato et al.) adapted to interact with a cam structure (at 34 of Imperato et al.) of the main body, wherein, in use, when the lid is in an open position, the lid can be separated from the main body with the application of force (removal of 50 from recess at 54 of Howard 

Regarding claim 10, the cam structure tapers toward a point with a sloping surface such that a thickness of the cam structure increases from back to front and the guide structure has an opposing surface (see figure 6 of Imperato et al. at lead lines 34, 35).

Regarding claim 11, the at least one post (50 of Howard et al.) is positioned inboard of an outer perimeter of the lid (figure 3 of Howard et al.).

Regarding claim 12, the at least one post is a cylindrical shape (figures 3 and 5of Howard et al.)..

Regarding claim 13, in use, the at least one post is configured to form a hinge assembly with the at least one support, as taught by Howard et al.

Regarding claim 14, a breathing assistance apparatus (taught by Kenyon) comprising the lid of Claim 2 (as modified above), and the main body of Kenyon.

Regarding claim 15, the at least one post allows rotational movement of the lid relative to the main body, as taught by Howard et al.


Regarding claim 18, the sliding movement only occurs when the lid is moved from a disengaged state to an engaged state with respect to the main body (in order to move from a disengaged state to an engaged state the lid must be slid with respect to the main body).

Regarding claim 19, the sliding movement of the at least one post is substantially horizontal with the at least one support being positioned at least vertically above the at least one post with the lid in the closed position (the sliding of the post of Howard et al. is in both a horizontal and vertical direction into the recess).

Regarding claim 20, the at least one support defines an opening that permits the at least one post to pass through the opening such that in use the lid can be moved from a detached state to an attached state relative to the main body, as taught by Howard et al. 

Claims 3-9 are rejected under pre-AIJA 35 U.S.C. 103(a) as being unpatentable over Kenyon (U.S. 8,006,691) in view of Imperato et al. (U.S. 5,975,346) and Howard et al. (U.S. 5,078,397), as applied to claim 1 above, and further in view of Hayashi et al. (U.S. 2011/0309098). The modified apparatus of Kenyon discloses the claimed invention except for button member. Hayashi et al. teaches that it is known to provide an enclosure with a button member (figure 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the modified apparatus of Kenyon with the button components of Hayashi et al., in order to lock the lid in the closed position and allow for easy unlocking of the lid to permit hinging to the open position.


Regarding claim 6, the component adapted to be engaged with one or more fingertips is a lip (the lip extends about the perimeter lid of Kenyon).

Regarding claim 7, the component adapted to be engaged with one or more fingertips is a ridge (the ridge is the perimeter of the lid).

Regarding claim 8, the component adapted to be engaged with one or more fingertips is a protrusion which is the protrusion at lead line 65b in figure 9 of the button of Hayashi et al.).

Regarding claim 9, the button member is spring biased away from the at least one post (see element 69 of Hayashi et al.).

Conclusion
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736